Citation Nr: 0530656	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  04-39 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 70 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to 
November 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA).  This is done so that further and complete 
development of the evidence, to assist in a thorough 
evaluation of all material facts, is done before issuing a 
decision on the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2005).

The evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder.  However, the primary concern in a claim for an 
increased evaluation for service-connected disability is the 
present level of disability.  VA is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Although some of the veteran's VA medical records are 
associated with the claims file, there are indications that 
VA did not receive all of the evidence pertinent to the 
veteran's claim for an increased evaluation for service-
connected post-traumatic stress disorder (PTSD).  
Specifically, VA clinic treatment records from May 2003 to 
the present date, are not currently associated with the 
veteran's claims file.  In order to properly adjudicate the 
veteran's claim according to the level of his current 
disability, these must be obtained.  See Dixon v. Derwinski, 
3 Vet. App. 261 (1992).  Indeed, VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).

Additionally, the veteran noted during his hearing before the 
Board in January 2005 that he had been meeting weekly with 
Mr. J. Y., a counselor at a veterans' outreach program center 
near the veteran's home.  Because Mr. J. Y. has counseled the 
veteran for an extended period of time, the Board finds that 
a statement from Mr. J. Y. of the level and extent of the 
veteran's PTSD is necessary for a more complete picture of 
the manifestations and severity of the veteran's service-
connected disability. 

Accordingly, this case is remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim.  
Based on his response, the RO must 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, to include the veteran's VA 
treatment records for the period May 
2003 to the present, as noted by the 
veteran during his January 2005 hearing 
before the Board.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, 
after making reasonable efforts to 
obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.  

2.  The RO must also seek to contact Mr. 
J. Y, the veteran's counselor at the 
veterans' outreach program center, 
located at Second and O'Reilly Streets, 
in Harrisburg, Pennsylvania, and request 
that he provide a detailed statement 
regarding his counseling work with the 
veteran, as well as a statement regarding 
the level and extent of the veteran's 
PTSD.  Mr. J. Y. must be asked to provide 
a rationale for any conclusions stated or 
arguments made on the veteran's behalf.  
Again, all attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to contact Mr. J. Y. 
to obtain the requested statement, the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify that 
the RO was unable to obtain the 
statement, (b) briefly explain the 
efforts that the RO made to obtain the 
statement; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

3.  When the above development has been 
completed, the claim must be 
readjudicated.  If any benefit remains 
denied, a supplemental statement of the 
case must be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


